internal_revenue_service number release date index number --------------------------------------- --------------------------------------------------- ----------------------------------------- ------------------- ---------------------------- in re -------------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-112372-04 date july ----------------------------------------------------- ---------------------------------------------------- ------------------------- ----------------------- ----------- ----------- ------------- legend decedent spouse date date a b c dear ------------- this is in response to your letter dated date and subsequent correspondence requesting an extension of time under ' of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under ' a of the internal_revenue_code with respect to a_trust the facts submitted and the representations made are summarized as follows on date decedent died survived by his spouse spouse and children the relevant provisions of decedent’s will provide as follows article v of decedent’s will provides that the marital trust is to be funded with assets equal to the maximum marital_deduction allowable for decedent’s estate reduced by the amount required to increase the taxable_estate to the maximum amount that considering the unified_credit and the state_death_tax_credit will result in no federal estate_tax payable the marital trust is to be divided into two trusts qtip_trust a and qtip_trust b qtip_trust a is to be funded with that portion of the assets equal to decedent’s available generation-skipping_transfer gst_exemption after taking into account all prior transfers and all other provisions of decedent’s will qtip_trust b is to be funded with the remaining assets article vi b provides that during spouse’s lifetime spouse is to receive all of qtip_trust a’s and b’s net_income at least annually net_income not distributed at spouse’s death is to be paid to spouse’s estate in addition trustees have the discretion to pay qtip_trust a’s and b’s principal to spouse to provide for her health education support and maintenance the trustees are directed to make principal distributions to spouse first from qtip_trust b and then from qtip_trust a article vi c provides that upon spouse’s death qtip_trust a’s remaining principal is to be distributed to grandchildren’s trust the terms of which are set forth in article ix of decedent’s will article vi d provides that upon spouse’s death qtip_trust b’s remaining principal is to be distributed to residuary_trust the terms of which are set forth in article x of decedent’s will article ix provides that the grandchildren’s trust is to be funded with an amount equal to decedent’s maximum available gst_exemption but not greater than the greater of either the amount required to make decedent’s taxable_estate the maximum amount that will result in no federal estate_tax payable considering the unified_credit and the state_death_tax_credit allowable or the residue of decedent’s estate article ix a provides that grandchildren’s trust is to be divided into one equal share for each of decedent’s children article ix a provides that during spouse’s lifetime trustees are to pay to any member_of_the_family group consisting of spouse the child for whom the share was established and the child’s descendants income and principal to provide for their health education support and maintenance there is no requirement to equalize distributions among beneficiaries income not distributed is to be added to principal article ix a provides that at spouse’s death each child is to receive the income from his or her share and principal to provide for his or her health education support and maintenance when the child dies his or her share is to be divided into equal shares to provide one share for each of the child’s children grandchildren article ix a provides that with respect to each share established for a grandchild the trustee is to pay any member of the group consisting of the grandchild and his or her descendants income and principal to provide for their health care maintenance education and support there is no requirement to equalize distributions among beneficiaries income not distributed is to be added to principal if a grandchild dies before receiving full distribution of his or her share the remainder of the share is to be distributed per stirpes to his or her descendants if any if none to the then living descendants of the nearest lineal ancestor of the deceased descendant who is also a descendant of decedent and who has then living descendants per stirpes article x provides that residuary_trust is to be funded with the residue of decedent’s estate not effectively disposed of by previous provisions of decedent’s will article x a provides that the residuary_trust is to be divided into one equal share for each of decedent’s children article x a provides that during spouse’s lifetime trustees are to pay to any member_of_the_family group consisting of spouse the child for whom the share was established and the child’s descendants income and principal to provide for their health education support and maintenance there is no requirement to equalize distributions among beneficiaries income not distributed is to be added to principal article x a provides that upon spouse’s death each living child is to receive the balance of his or her share free of trust with respect to a collective share allocated to a deceased child’s living descendants the trustee is to distribute that share per stirpes to the living descendants free of trust the executors retained an attorney to prepare the form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate the estate_tax_return was timely filed on date the estate_tax_return reported that grandchildren’s trust was to be funded with dollar_figurea in addition the attorney in preparing the estate_tax_return erroneously reported that there was only one marital trust to be funded with assets equaling the total of dollar_figureb and dollar_figurec instead of two marital trusts qtip_trust a and qtip_trust b to be funded with dollar_figureb and dollar_figurec respectively as required by decedent’s will the qtip_election was made for the marital trust reported on the estate_tax_return the attorney also inadvertently failed to attach a schedule r to the return consequently a reverse_qtip_election was not made under ' a for qtip_trust a and decedent’s gst_exemption was not allocated to qtip_trust a it has been represented that all of decedent’s gst_exemption was available for allocation at his death the executors are requesting an extension of time under ' to make the reverse_qtip_election under ' a for qtip_trust a law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by ' the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail and a an interest in such property passes or has passed for less than adequate_and_full_consideration in money or money s worth from the decedent to any person other than the surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 provides that in the case of an interest in property passing from the decedent if the surviving_spouse is entitled_for_life to all the income from the entire_interest or all the income from a specific_portion thereof payable annually or at more frequent intervals with power in the surviving_spouse to appoint the entire_interest or such specific_portion exercisable in favor of such surviving_spouse or of the estate of such surviving_spouse or in favor of either whether or not in each case the power is exercisable in favor of others and with no power in any other person to appoint any part of the interest or such specific_portion to any person other than the surviving_spouse - a the interest or such portion thereof so passing shall for purposes of ' a be considered as passing to the surviving_spouse and b no part of the interest so passing shall for purposes of ' b a be considered as passing to any person other than the surviving_spouse this paragraph shall apply only if such power in the surviving_spouse to appoint the entire_interest or such specific_portion thereof whether exercisable by will or during life is exercisable by such spouse alone and in all events sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of ' a and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of ' b sec_2056 defines aqualified terminable_interest property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under ' b b v applies sec_2056 provides in part that the surviving_spouse has a qualifying_income_interest_for_life if-- i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under ' b with respect to any property shall be made by the executor on the return of tax imposed by ' the election once made is irrevocable sec_2044 provides that the value of the gross_estate shall include the value of any property to which ' applies in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that ' applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under ' b or ' f and ' relating to dispositions of certain life estates did not apply with respect to a disposition by the decedent of part or all of such property sec_2601 imposes a tax on every generation-skipping_transfer sec_2602 provides that the amount of tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable under ' a the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual s estate_tax_return including extensions sec_2632 provides that in general any portion of an individual s gst_exemption which has not been allocated within the time prescribed by ' a shall be deemed to be allocated as follows-- a first to property which is the subject of a direct_skip occurring at the individual s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a decedent s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent s executor on or before that date the regulation also supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of their values for estate_tax purposes the balance is then allocated pro_rata on the basis of estate_tax values to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent s estate under ' b the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent s gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made under ' c the commissioner may grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides for automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of ' must be made under the rules of ' requests for relief subject_to ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case it has been represented that all of decedent’s gst_exemption was available for allocation at his death although no allocation of decedent's gst_exemption was made on decedent’s estate_tax_return as filed pursuant to e and d dollar_figurea of decedent’s gst_exemption was automatically allocated to grandchildren’s trust leaving dollar_figureb of decedent’s gst_exemption unused in addition because a qtip_election was made on the estate_tax_return for the single marital trust and this trust was reported to be funded with all of the assets that are to fund qtip_trust a and qtip_trust b under the terms of decedent’s will both qtip_trust a and qtip_trust b are includible in spouse’s gross_estate under ' consequently spouse is considered the transferor of these trusts for gst tax purposes therefore decedent s remaining gst_exemption of dollar_figureb may not be allocated to either qtip_trust a or qtip_trust b however if a reverse_qtip_election under ' a is made for qtip_trust a decedent will be treated as the transferor of qtip_trust a and the automatic allocation rules of ' e will apply decedent s remaining gst_exemption to the property in that trust based on the information submitted and the representations made we conclude that the requirements of ' have been satisfied therefore an extension of time of days is granted to file a supplemental form_706 with the service to make the reverse_qtip_election with respect to qtip_trust a further on the supplemental form_706 it should be clarified that the qtip_election was made for qtip_trust a and qtip_trust b an extension of time to make the reverse_qtip_election under ' a does not extend the time to make an allocation of any remaining gst_exemption once the reverse_qtip_election is made e and d will operate to allocate decedent’s remaining gst_exemption to qtip_trust a the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning the value of the assets to fund grandchildren’s trust qtip_trust a and qtip_trust b for federal estate_tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-112372-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosure copy for ' purposes cc copy of letter
